Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page LEB

Ge iy “Eps, hey
Q
Ay kp tp "i Loy,

 

 

; Complaint for a Civil Case

Case No. RD 6-! Nort.

(Write the full name of each plaintiff whe is filing (to be filled in by the Clerk’s Office)
this complaint. If the names of all the plaintiffs

cannot fit in the space above, please write "see Jury Trial: Yes O No
attached” in the space and attach an additional (check one)
page with the full list of names.)

 

 

-against-

Dodo. & Men { lenc|
.N edOdIn OQ Morris
C Margi ng tnite
Write the full name of sacl sfendana vi who is
being sued. If the names of all the defendants

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.) ,
Soa akkechod

 

 
Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 2 of 10

I, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Areas Sumber

Street Address Aw oO Pannas\ Leni, Qi errs sQ
City and County Be in2, Wey lond OIA
State and Zip Code

Telephone Number “110 -23.@%: BOS

E-mail Address Musas leno, G bd email ~cayn

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name , CLOrs .
Job or Title Cr\2k Corocactes Qdd wr
(if known)

Street Address cssy) Beaomenrr\Avenwe,

CityandCounty QBedWMWoeMmoLs MDB AriAson
State and Zip Code

Telephone Number _-A)\ 4A

E-mail Address
(if known)

 

 
Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 3 of 10

Defendant No. 2

Name Was. Az Qatar Belk INS SL
Job or Title AC knoe Wom ert

(if known)

Street Address Vahek\ 5 LC odk: A eek

City and County = &ory WANMebhes WCU L\onc\, AVAaSa.
State and Zip Code _ : !
Telephone Number Ly iy 3- AS Oa- S302,
E-mail Address Wh.

(if known)

 

Defendant No. 3

Name DALY SonsS
Job or Title “Ecce ook, - Lyre. Son

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

Defendant No. 4

 

 

Name Ecos Vr 25.00 Oesnan
Job or Title Ce) CV DAK OL
(if known)

Street Address YD oUt | \oaS ® c oy of \ CY ost
City and County — oe. , Maulench, EN ACIXK

State and Zip Code

 

Telephone Number

E-mail Address
(if known)

 

 

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
racun CHS. Bde REKOHCGL REHOCimGrD eis SorgNGr Radgeed of adur Sor

Ceawcrd Mateckt.- Tox "earnfoa Bards mon
Caluun Sorckore S¢_7> Fat

Kaluin Moog,
Man que Br J, - Eden ty Thee - Viioing Ch Acoat

QAR CAN oui ha Thana
Spon aia LOWY Gans

(Prin ys Pre ser vous On) 7 False punks | stote meat
of Seeks

QanaSdnivegen - B\aphone PULULQW-_ Na Kuh

WMD KOPS - SuSeended eveclenkidls Bossk Qe

APL OGRL - AU _LeXn- 2&2) ’
Luz. (IO “00g vee | * S

 
   

ese NooS u
WOON on Chk - eye. vote mS Cet)
Dao Sores Eee gloan - u@rousfeny-lelock ord
PTET ROA S oe (

vw Oonk.oa “KX Wi LN ~ Soe Copa Nke errck Yru C~
Corduck Ubche us -oh. Ca -
Locke Mma ack pokes RX of
WOXsS Gd 06 Uxkoye.s VaekOngu%

Xo We.

\akecKeee Modo, Oger ears nok Gale

Lye lex Corks dio
pyvSu | usrkrask ¢

Contlack end( or po meena
Vo) CoeeutMesERRRQEPAYTEN CARL RUCHS Fagesolsp
Yakicle Weblean- 7 Wamdle Sovkié |
Adv wie skoartack as, ROAN CL OF MeZlean

Le Poto¢ | |
WHALES Cor Woburn WSS Cavs, S
OA ENS G35 Creel Lem SHU a ayene

OS Mieke C2Aneh ‘ag Bekins ko ce
I.

Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 6 of 10
|

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C, § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

of Federal question QO Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A, if the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United 4 aks
States Constitution that are at issue in this case. SCOT Ce A \orlagm -WGnen A

Toreprms nSs%eu Yo ( Poss 0, \empounent Cit
ortcuke sk Wako Ko Bor; orn Worn Lous

Vous o& Nan 0 S | conden 4 nara zed -
BAKA MAM GS Porakong (yerecse-o& ecicos

B. If the Basis for Jurisdiction Is Diversity of Citizenship CVComla, carck adopron
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Re _ is a citizen of
the State of (name) Cnd

b. If the plaintiff is a corporation

The plaintiff, (name) Soo K Wessel, is incorporated

under the laws of the State of (name) Motulerd ;
and has its principal place of business in the State of (name)

Manlenck

 

. (If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff)

4
Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 7 of 10

2. The Defendant(s)

a. If the defendant is an individual

The defendant, inom Reap Crear’ is a citizen of
the State of (name) NVGS A Cn . Or isa citizen of
(foreign nation) trey 4 \ Onc .

b, If the defendant is a corporation

The defendant, (name) Au YON 2 XS , is

incorporated under the laws of the State of (name)

Wher Lond , and has its principal place of
business th the State of (name) WWE Lonel . Oris
incorporated under the laws of (foreign Nation)

NNCY ES ACrch and has its principal place ¢ of
business in Y (name) GEL loay| - INStoe Orne

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

ae Ne 2 roe, SU% Sires unc: dank
gg CAI O A DONOR
lnSe of Weeds  tyos2k OW GENS Creerteek
QOS GSsSuitkocl’ on. SCS Joon |y. QR
Orch O LY COOWLUNDLEN, Cov MerCho nol 62
ABELSAL Olina pus wniersd ECA aaa Copy NHS
RBEARMS Aeomervenl Bolo | Gunkily olay
aXe 2 SLA ond ethucpk.ondss yooeti cya nd
es ates K Berarol LB peas No wea, har
“energy ech Che rou Sn ned 1 Cabon jned
GOR Co Cre c Orsi a Grek koma & color | Cres,

Reusoh PABA of we Sn sie ca,
SROC Sone mh» RUNG Creek
Il,

Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 8 of 10

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.

Ky nce. peor nome ncectecd waknods

Oe re een Tn,
geet d eo pect or OLA GAN ZO ore,

poor. Brow ote Laney Lanes Aug Sos e2 ,
Sve Oc\ Hwleo, la nods Cor Ne, S82 Saas
Cet BELA Whoa Gerken Coes 8S.\oclh Car
dec OD Wend pece® Rom’ ws

ark Cyr rtdVon un leuFistiay tee
peas ko WIS we. Cross L282.
ey 28>. ak anu uch, moclicark

Eee VicdS> Nec each iWavee! De CoM ela eo
Se Wawel key Mes lone puugly Ler

Near oO Cres Qdeak WSS Ok Ca! Op eke |
gay For Avlees \O\ZIAWAD . Pancli »v 2reh
CXSE LISA, Neg VL Quek kee EL od

Quel weds Od CX Oak! On we cot a
Wak \eo ed ‘ema Qe \no2 ing 1 Load \Sra\
Lae lac” aCe (Sve CormieSs KE Co”
sav cA Giz. Gad Serrvend Sore CecrtieN
WO See. OS ete. | proved’ ko Carr Sh
Coutt crd “IGS w.clled UWP On We
Come OAL Henk OF EeeiS col falte,
LOLOL Soc} a Wiad bAc Gd quan a

\G Bred Ge kemco, Ure ord rica!
eo ACN? N nprte erern eammn ial. Tre
lee oS hous Comin IOQSUY oft\ornsfre() ks hefegsS

ry CO Ary ond rntatiiclaary Pre

6
IV.

Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 9 of 10

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

Poece se wat Zaezrid, barry Sas, SOY LAS
AON Vex if (O4\> i \ac rE ee “ot h9

BOXES \oletcdus coyald lot ern Corb. antestees
Pomkse Gay CEA Checles Cor Ave oorect Cota

eats SS& Checkts. Gar congertes| Heeyt
and worker Ytot on cenr wWralean UXnolasd moel: cad

GANT 2S Arle ke GisulkS on my Crd GY ond L.

Brovwed-ee en Cceehoced Nose, at Untan M2n- AVer

WAP OL fepofracl CRSukt RM car PORES
SP lak ke cats €— \ Luetch ar ch wd,
Case 1:19-cv-02626-RDB Document1 Filed 09/10/19 Page 10 of 10

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current

_ address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signingiiss¢, ct \O 2

Signature of Plaintiff
Printed Name of Plaintiff

 
 

 

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

For Attorneys

Date of signing: ,20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
Email Address

 

 

 

 
